Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 11/3/2022 are entered. Claims 5 and 19-21 are cancelled. Claim 22 is new.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2010/0122543).
Regarding claim 11, Lee discloses a method for controlling a refrigerator, the method comprising:
determining, via a temperature sensor and a controller (control and temperature detection shown in figure 7), whether a temperature of a liquid stored in a space provided inside the refrigerator reaches a first predetermined temperature (S4 of figure 7), the space defined by a first tray (121) and a second tray (110) configured to move with respect to the first tray (figure 6 demonstrates relative movement).
Regarding the clauses that begin with “if”: MPEP 2111.04, II states the following:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
The step of moving or maintain the second tray is contingent upon reaching a predetermined temperature and is therefore not required under the broadest reasonable interpretation of the claim(s). See MPEP 2111.04, II.
Regarding claims 12 and 13, The movement of the tray is contingent as discussed above and therefor the features of claims 12 and 13 are not required under the broadest reasonable interpretation of the claim(s). Nonetheless figure 6, demonstrates rotation.
Regarding claim 14, Lee discloses a predetermined temperature is less than 0°C ([0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2010/0122543).
Regarding claim 15, Lee discloses the method of claim 12, but lacks a second predetermined temperature of -3°C or more. However the examiner takes official notice that lower temperature bounds are old and well known to ice making. It would have been obvious to one of ordinary skill in the art to have provided a temperature bound of 3°C or more in order to provide relatively slow cooling allowing for escape of air bubbles which provide clouding of formed ice.
	
	
Allowable Subject Matter
Claims 1-4, 6-10, 16-18, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It is noted that “supercooled” is read in light of the specification as provided in [0080] “Here, the supercooling refers to a state in which the liquid exists in the liquid phase without solidification even at a temperature below a freezing point of the liquid.”
Regarding the prior art the examiner notes that in the EPO search report found in the IDS dated 9/1/2022 that JPH024185 was relied upon to reject claim 1. However the reference does not address the control based on the determined supercooling condition.
WO 2008/150104 discloses control of ice making which incorporates determination of supercooling. However the reference does not include the relative tray movement in association with said determination.
US 6,935,124 is notable for the teaching of a supercooling condition being undesirable in ice making.
US 9,335,081 evidences a plurality of positions for a second of two trays during ice making.
No known reference whether alone or in combination would yield the claimed invention.

Response to Arguments
Applicant’s arguments received 11/3/2022 have been fully considered. Regarding claim 11; the form of the claim being contingent provides for the particular contingencies to not be part of the BRI of the claim for the reasons specified above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763